SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statemento Confidential, for Use of the x Definitive Proxy Statement Commission Only (as permitted o Definitive Additional Materialsby Rule 14a-6(e)(2)) o Soliciting Material Pursuant to Rule 14a-12 BLONDER TONGUE LABORATORIES, INC. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o
